COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Rainer Von Falkenhorst III v. Arthur Kwok, Qai Asset LP, Erika
                          Lynnsey, and Kwok Rush Green Asset LP

Appellate case number:    01-21-00574-CV

Trial court case number: 2021-18661

Trial court:              269th District Court of Harris County

        Appellant, Rainer Von Falkenhorst III, has filed a notice of appeal of the trial court’s
order signed on October 18, 2021. The clerk’s record filed in this Court includes his “Statement
of Inability to Afford Payment of Court Costs or an Appeal Bond,” which was filed in the trial
court on March 30, 2021. See TEX. R. CIV. P. 145(a), (b), (d); see also TEX. R. CIV. P. 502.3.
The clerk’s record filed in this Court does not reflect that any motion to require appellant to pay
costs or any contest to appellant’s declaration was filed. See TEX. R. CIV. P. 145(f). The
Statement of Inability to Afford Payment of Court Costs was filed in this Court on November 10,
2021. Accordingly, the Clerk of this Court is directed to make an entry in this Court’s
records that appellant is allowed to proceed on appeal without payment of costs. See TEX.
R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1(a), (b).
        The court reporter has advised this Court that a reporter’s record was not requested.
Appellant is entitled to a reporter’s record free of charge. If the reporter’s record is not
requested and filed within thirty days of from the date of this order, the Court may require
Appellant to file his brief and can consider and decide those issues or points that do not require a
reporter’s record for a decision. TEX. R. APP. P. 35.3(b)(2); 37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss_
                   Acting individually


Date: November 18, 2021